Case 1:18-cv-01606-EGB Document12 Filed 01/10/19 Page 1 of 3

In the Anited States Court of Federal Claims

No. 18-1606C
(Filed: January 10, 2019)

Ak RR ok Rk ROR Gk Rook Ge oR OR ORR GR OR RR eR kf

BRIAN HAMMER,

Plaintiff,
v.
THE UNITED STATES,

Defendant,

ER RRR RR RR RR KR RR KR RR OR

ORDER

On September 24, 2018, plaintiff filed a document entitled “Plaintiff s
Motion to Enforce Settlement Agreement, Impose Sanctions, and Award
Litigation Costs.” Mr. Hammer asks the court to enforce what he
characterizes as a settlement agreement between himself and the United
States that he alleges was entered into to settle case No. 17-912 (before
Senior Judge Charles Lettow). At the direction of Judge Lettow, the clerk’s
office treated this document as a new complaint, and the case was assigned.
to the undersigned.

The present complaint cites the Joint Stipulation of Dismissal filed in
No. 17-912 (ECF No. 11) as evidence of an agreement between plaintiff and
the government to litigate the claims presented in that case in state court in
California. The present complaint alleges that Mr. Hammer did so and that
the government then breached that agreement by removing the action to
federal district court. He thus asks the court to enjoin the United States from
removing the state court action to federal court and asks for monetary |
sanctions against defendant for disregarding a court order, though it is not
clear what order is alleged to have been violated, and for an award of

 
Case 1:18-cv-01606-EGB Document12 Filed 01/10/19 Page 2 of 3

litigation costs for having to enforce the settlement agreement and defend the
removal action in district court.!

Defendant has moved to dismiss the present complaint for lack of
jurisdiction and for failure to state a claim. That motion is fully briefed.
Plaintiff has also asked for leave to file a sur-reply in opposition to the motion
to dismiss. That motion is granted, and we deem the brief attached to
plaintiff's motion filed as of the date of this order.2

We agree with defendant that this action must be dismissed for lack
of jurisdiction. The complaint has not alleged a contract claim which would
give rise to jurisdiction in this court under the Tucker Act, nor has plaintiff
asked for a remedy that this court possesses the authority to award. See 28
U.S.C. § 1491 (2012) (granting this court jurisdiction over cases for money
damages based upon the Constitution, a statute, a regulation, or a contract
with the United States).

The joint stipulation of dismissal filed in the earlier action here cannot
support a claim for breach of contract because it is on its face not an
enforceable contract. It reads, “[t]he parties . . . stipulate that the above
captioned action is dismissed without prejudice. Mr. Hammer does not
dispute that the Court of Federal Claims lacks jurisdiction over his breach of
contract action, and intends to refile his claim in the San Diego Superior
Court.” Joint Stipulation of Dismissal, Hammer v, United States, No. 17-
912C, ECF No. 11. This document is a representation to the court that both
parties agree that the action should be dismissed pursuant to rule
41(a)(1)(A)ii). Tt also contains a representation that Mr. Hammer agrees
that this court lacks jurisdiction over his claims and states his intent to refile
elsewhere. Nothing more. There is no agreement by either party to be
bound by any promise of future performance nor any consideration offered
by either party. It served as a notice to the Clerk of Court to dismiss the
complaint without further involvement of the judge or the parties, which the
Clerk did. It is not a settlement agreement and has no further binding effect

 

| The District Court action has subsequently been dismissed for failure to
state a claim. Hammer v. United States, No. 17-cv-02137 (S.D. Cal. Sept.
13, 2018).

? Plaintiff also attempted to file a motion to proceed in forma pauperis, which
was not docketed by the clerk’s office. We deem that motion properly filed
and grant it for good cause shown.

 
Case 1:18-cv-01606-EGB Document 12 Filed 01/10/19 Page 3 of 3

on the parties other than the disposition of the earlier lawsuit. ‘There is thus
no contract alleged and no action over which this court has furisdiction.

Further, the relief requested---an injunction reversing the removal of
the state court action to federal court---is not a remedy this court has authority
to provide. The Tucker Act provides for jurisdiction over only suits seeking
monetary judgments, except in limited circumstances not applicable here.
See 28 U.S.C. 1491 (2012). Specific performance, as an equitable remedy,
is generally unavailable against the United States. See, e.g., Cleveland v.
United States, 9 Cl. Ct. 741, 746 (1985) (citing United States v. King, 395
U.S. 1, 3 (1969)). For these reasons, plaintiffs complaint must be
dismissed.? Accordingly, the following is ordered:

1. Plaintiff's motion for leave to file a sur-reply is granted. We
deem the brief attached to that motion filed as of this date.

2. We direct the clerk’s office to docket the motion received on
December 17, 2018 as a motion to proceed in forma pauperis and
grant it for good cause shown.

3, Defendant’s motion to dismiss for lack of jurisdiction is granted.

4. The Clerk of Court is directed to enter judgment accordingly. No

costs.
a
Loc

ERIC G. BRUGGINK
Senior Judge

 

3 Plaintiff's request for monetary sanctions must also be denied because no
court order was violated, nor even one identified by plaintiffs filing as
having been violated.

 
